      Case 20-14698          Doc 22      Filed 08/27/20 Entered 08/27/20 15:47:21                   Desc Main
                                           Document Page 1 of 1

                                   United States Bankruptcy Court
                             Northern District of Illinois, Eastern Division
IN RE: Loretta Washington                                   )              Chapter 13
                                                            )              Case No. 20 B 14698
        Debtor(s)                                           )              Judge Timothy A Barnes

                                  Notice of Motion/Certificate of Service

    Loretta Washington                                                    Debtor Attorney: David M Siegel
    1334 W 99th St Apt 1                                                  via Clerk's ECF noticing procedures
    Chicago, IL 60643


                                                                          >   Dirksen Federal Building
On September 10, 2020 at 1:00 pm, I will appear at the location           >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby      >   Courtroom 744
served upon you.                                                          >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of      /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.            MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Friday, August 28,
2020.
                                             Objection to Discharge

Comes now Marilyn O. Marshall, Standing Trustee, and requests that the Court enter an Order denying the
debtor's discharge pursuant to 11 U.S.C. §1328(f) and Rule 4004, and in support thereof respectfully states the
following:

1. Debtor filed for Chapter 13 relief on July 29, 2020.

2. Previous to the case at bar the following case was filed:

     Case Number                 Debtor Name                             Filed Date         Discharged Date
     1:2017bk14653               Washington, Loretta (db) (title: Loretta Washington)
                                                                           05/10/2017       08/22/2017


3. Debtor received a discharge in the Chapter 7 case that was filed within 4 years of the filing of the present
   case.

4. Because the debtor received a discharge in a case filed within the preceding time frame, the debtor is not
   entitled to a discharge in this case.

WHEREFORE, the Trustee prays that this Court enter an Order denying the debtor's discharge, and for any and
all other relief this Court deems just and proper.

Office of the Chapter 13 Trustee                                          /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                        MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
